Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff on the 27th day of October 2004 in this matter pursuant to G.S. 7A-30, and the motions to dismiss the appeal for lack of substantial constitutional question filed by Defendants (Wake Medical Center, Courtney Sherev, Kendra Graham, Brittany Johnson, Kathy Bryant, Edgar Garrabrant, III, M.D., Scott Hunter, CRNA and Michael D. Smith, M.D.), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motions to dismiss the appeal are
"Allowed by order of the Court in conference, this the 3rd day of February 2005."